Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 7, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00058-CR



                    IN RE DANNY R. ALEJANDRO, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                339th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1003546

                          MEMORANDUM OPINION

      On January 22, 2019, relator Danny R. Alejandro filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Maria T.
Jackson, presiding judge of the 339th District Court of Harris County, to issue an
order directing the Harris County District Attorney’s Office to produce offense
reports used in his trial for burglary of a habitation “as testimonial evidence against
him.” Relator seeks the reports to use in preparation of a post-conviction application
for writ of habeas corpus.

       On January 2, 2019, the trial court appointed counsel to investigate relator’s
post-conviction claim related to his conviction for burglary of a habitation. 1 A
criminal defendant is not entitled to hybrid representation. Ex parte Bohannan, 350
S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011); Robinson v. State, 240 S.W.3d 919,
222 (Tex. Crim. App. 2007). In the absence of a right to hybrid representation,
relator has not presented anything for this court’s consideration. See Patrick v. State,
906 S.W.2d 481, 498 (Tex. Crim. App. 1995); Turner v. State, 805 S.W.3d 423, 425
n.1 (Tex. Crim. App. 1991).

       Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          This court affirmed relator’s conviction on June 29, 2016. See Alejandro v. State, No.
14-05-00905-CR, 2006 WL 1766171 (Tex. App.—Houston [14th Dist.] June 29, 2006, pet. ref’d)
(mem. op.) (not designated for publication). On January 10, 2019, relator’s appointed counsel
filed in relator’s appeal a request for a copy of a complete record of relator’s trial for burglary of
a habitation. We may take judicial notice of our own records in a related proceeding involving the
same or nearly the same parties. See Weems v. State, 550 S.W.3d 776, 778 n.1 (Tex. App.—
Houston [14th Dist.] 2018, no pet.); Ex parte Joyner, 367 S.W.3d 737, 738 (Tex. App.—Houston
[14th Dist.] 2012, no pet.). Therefore, we take judicial notice of the filing by relator’s appointed
counsel in the related appeal.
                                                  2